34 F.3d 1078
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SCHNEIDER (EUROPE) AG, and Schneider (USA), Inc.,Plaintiffs/Cross-Appellants,v.SCIMED LIFE SYSTEMS, INC., Defendant-Appellant.
Nos. 94-1317, 94-1341 and 94-1410.
United States Court of Appeals, Federal Circuit.
Aug. 1, 1994.

No. 94-1341 DISMISSED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
This court's June 23, 1994 order stayed proceedings in appeal no. 94-1317 pending the district court's entry of final judgment and the filing of any appeals therefrom.  The court's order also directed consolidation of future appeals from the district court's final judgment.  On July 5, 1994, the district court entered final judgment and SciMed Life Systems, Inc. appealed therefrom, appeal no. 94-1410.  Accordingly, we lift the stay in these appeals.  The briefing schedule shall run from the date of the last appeal filed.


2
The court, sua sponte, considers whether Schneider (Europe) AG et al's. appeal no. 94-1341 should be dismissed as premature.  In our May 13, 1994 order, we dismissed Schneider's cross-appeal no. 94-1283 as premature because the provision of 28 U.S.C. Sec. 1292(c)(2) allowing appeal of liability when a case is "final except for an accounting" was not applicable to the March 4, 1994 order it sought to appeal.  On May 26, 1994, Schneider filed a protective notice of appeal again seeking review of the March 4, 1994 order.  Thus, appeal no. 1341 must also be dismissed as premature.  However, now that final judgment has been entered, any party may appeal and seek review of any the district court's adverse rulings.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The stay of proceedings is lifted.


5
(2) If a cross-appeal is filed in the future, it will be consolidated with the present consolidated appeals.


6
(3) The court, sua sponte, dismisses appeal no. 94-1341 as premature.


7
(4) A revised official caption will be issued in the near future and sent to the parties.